Exhibit News Release For Immediate Release Stantec announces strong second quarter 2008 results The firm’s trading symbol on the NYSE changed from SXC to STN EDMONTON AB (July 31, 2008) TSX, NYSE:STN § Gross revenue increased 40.3% to C$343.3 million compared to C$244.7 million in the second quarter of 2007. Net revenue increased 34.0% to C$289.0 million from C$215.7 million, while net income was up 26.3% to C$22.1 million compared to C$17.5 million. Diluted earnings per share were C$0.48 in the second quarter of 2008 compared to C$0.38 in the same period last year, representing an increase of 26.3%. § Year-to-date 2008 gross revenue increased 37.8% to C$635.1 million compared to C$461.0 million in the same period of 2007, while net revenue increased 33.3% to C$543.9 million from C$408.0 million. Net income increased 18.5% to C$39.0 million from C$32.9 million. Diluted earnings per share were up 19.7% to C$0.85 from C$0.71. § During the second quarter, Stantec renewed its normal course issuer bid and repurchased 68,300 shares for cancellation. The firm also announced the acquisition of McIntosh Engineering, a 200-person mining engineering firm based primarily in Tempe, Arizona, and Sudbury and North Bay, Ontario, which was completed at the beginning of the third quarter. § Starting July 31, 2008, Stantec will trade on the New York Stock Exchange under the symbol STN, changing from SXC to match its trading symbol on the Toronto Stock Exchange. § Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on Sedar (www.sedar.com) and Edgar (www.sec.gov) on July 31, 2008 and are available to download from the Investors section on www.stantec.com. The documents are also available from Stantec. "Our performance in the second quarter continues to validate the strength of our business model, which is designed to adapt to changes in market conditions in the geographic regions and practice areas we serve, as well as being a reflection of our employees’ ability to execute projects,” says Tony Franceschini, Stantec President & CEO. “While we’ve experienced a decrease in the demand for services in our Urban Land practice in the first half of 2008, we have more than offset this with increased demand for services in our Environment, Industrial, and Buildings practice areas.” Sample projects awarded to Stantec in the second quarter demonstrate the diversity of the organization as well as the firm’s ability to integrate its services to provide solutions to clients. In British Columbia, Stantec is providing mechanical, electrical, and sustainability engineering for the development of the Centre for Interactive Research on Sustainability at the University of British Columbia in Vancouver. Once operational, this facility will produce net energy to heat other buildings while reducing the overall carbon footprint of the university campus. The Company is completing the detailed design of an innovative continuous flow process for producing biodiesel fuels at a plant in Nova Scotia. The process can use either vegetable or marine virgin oil feedstock and, when commissioned in the fall of 2008, will be capable of producing 100 tonnes (110 tons) of biodiesel per day. In addition, Stantec is completing the civil, structural, mechanical, and electrical design of the Sustainable Barbados Recycling Centre, the first integrated waste management facility in the
